Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed July 5, 2013, claims 1, 8, 10, and 12 has been amended, claims 2, 4-6, 9, 11, 15-46 has been cancelled, claim 47 is newly added, and claims  1, 3, 7-8, 10, 12-14, and 47 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 -  page 8 paragraph 1, filed July 5, 2022, with respect to claims 1, 3, 7-8, 10, and 12-14 have been fully considered and but they are not persuasive.   
Applicant's amendment changed the scope of the independent claims and necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is presented in view of Shreevastav (US Provisional 62/584165 (herein under prov165), and further published as US Pub. No.:2020/0296623).

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 7-8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shreevastav (US Provisional 62/584165 (herein under prov165), and further published as US Pub. No.:2020/0296623), and further in view of  Eravelli et al. (US Pub. No.: 2015/0085835).

As per claim 1, Shreevastav disclose A buffer control method for a network side device (see Fig.1, para. 0010, FIG. 1, the buffer size in the compression entity, e.g., a UE, is 8 bytes. Each byte is numbered from 0 to 7. When a new packet which has a content of “bcd”, as illustrated on the right side of panel a), comes in to the compression entity, a cross-packet match is identified in the buffer, with the previous position 6, length 3), comprising: 
	acquiring, by the network side device, capability information of a User Equipment (UE), wherein the capability information comprises an indication indicating whether the UE supports an Uplink Data Compression (UDC) (see Fig.4, para 0070-0071, a header comprising information about an enabled uplink data compression feature of one or more data PDUs, may be understood to be part of a Packet Data Convergence Protocol (PDCP) header when the uplink data compression feature is configured. For example, a UDC header, e.g., 1 byte, may be understood to be part of a PDCP header when UDC is configured. UDC may be used here as an illustrative example of an uplink data compression feature, see also prov165, page 5, page 7, Fig.5); 
when the UE supports the UDC, transmitting, by the network side device, at least one of UDC activating indication, dictionary activating or enabling indication, and Mth dictionary activating or enabling indication to the UE, where M is positive integer greater than 1 (see para. 0007, a receiving device receives uplink data compression (UDC) compressed data packets. Each UDC compressed data packet comprises a UDC header with a checksum. The RX device decompresses the UDC compressed data packets. Each corresponding uncompressed data packet is pushed into a UDC compression buffer. The RX device transmits an error indication to indicate an error of a UDC compressed data packet upon detecting a checksum mismatch. The RX device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer, see para. 0023, BS 102 sends an error indication to UE 101, which resets the compression memory 130. UE 101 then sends a reset indication to BS 102 to reset the compression memory 140. At this point, UDC compression memory is re-synchronized and UE 101 and BS 102 starts over UDC from the beginning, see also Fig.4, para 0029); 
determining, by the network side device, whether content in a compression buffer of the UE is identical to content in a decompression buffer of the network side device (see para. 0042, Fig.3, para. 0057-0060, out of sync conditions between an UL compressor, e.g., the transmitting device 101, and a decompressor, the receiving device 102, may happen when data compression is used in the course of communications in the communications network 100. The checksum may be used by the receiving device 102 to detect UL compression memory out of sync conditions between the transmitting device 101 and the receiving device 102. After the discovery of an out of sync condition, the receiving device 102 may to notify the transmitting device 101, when there is an out of sync condition/ a checksum failure (para, 0042), it is determined that a compression buffer of the UE is not identical to content in a decompression buffer of the network side device, otherwise when no checksum failure between a compressor, e.g., an UE, and decompressor, e.g., an eNB, no synchronization issues, e.g., no mismatch, between buffer content of the sender and receiver); and 
when the UE is in a connected state, transmitting, by the network side device, UDC configuration information to the UE, wherein the UDC configuration information comprises one or more of UDC release indication, UDC dictionary resetting indication and UDC dictionary reloading indication (see para. 0007, the RX device transmits an error indication to indicate an error of a UDC compressed data packet upon detecting a checksum mismatch. The RX device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer, see para. 0023, BS 102 sends an error indication to UE 101, which resets the compression memory 130. UE 101 then sends a reset indication to BS 102 to reset the compression memory 140. At this point, UDC compression memory is re-synchronized and UE 101 and BS 102 starts over UDC from the beginning, see also Fig.4, para 0029, 0060-0061, Action 301, the transmitting device 101 performs a reset on a buffer of the transmitting device 101. This is performed by the transmitting device 101, e.g., a UE, e.g., after receiving the RRC Reconfiguration from the receiving device 102, which trigger the transmitting device 101 to reset/refresh the associated buffer, since the receiving device 102, e.g., an eNB, detect a checksum failure, and indicate to the transmitting device 101 to perform a buffer reset, this is performed by sending a Radio Resource Control (RRC) Reconfiguration to the transmitting device 101 / the UDC configuration information comprises UDC release indication, see prov165 page 7-8, page 11 para. 1, and page 14-16).

Shreevastav however does not explicitly disclose receiving, by the network side device, first check information transmitted by a User Equipment (UE);

Eravelli however disclose A buffer control method for a network side device (see Fig.1, para. 0032, a wireless communication system 100 is configured to facilitate transmitting vast amount of data from a mobile device to a network at a fast data transfer rate by synchronizing a compressor and a decompressor for data packet compression and decompression. Wireless communication system 100 includes at least one user equipment (UE) 114 that may communicate wirelessly with one or more network 112 / a network side device), comprising: 
receiving, by the network side device, first check information transmitted by a User Equipment (UE) (see Fig.1, para. 0032-0033, a wireless communication system 100 comprises at least one set of user equipment 114 (equivalent to a user side), and the user equipment 114 can wirelessly communicate with, on one or more wireless links 125 and via a service node, one or more networks 112 (equivalent to a network side), see also para. 0034, the call processing component 140 may also be operable to synchronize compressor memory 130 of compressor component 144 and decompressor memory 132 of decompressor component 156. For example, synchronization component 148 may be operable to determine that compressor memory 130 of a compressor component 144 and decompressor memory 132 of a decompressor component 156 are out-of-synchronization based on a checksum failure); and 
when the content in a compression buffer is different from the content in a decompression buffer, transmitting, by the network side device, first buffer resetting information to the UE (see para. 0032-0034, a synchronization assembly 148 can be used to reset, in response to determining that a compressor memory 130 and a decompressor memory 132 are out-of-synchronization, the compressor memory 130 and the decompressor memory 132 (equivalent to disclosing first buffer reset information) to a predetermined state).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by the network side device, first check information transmitted by a User Equipment (UE), as taught by Eravelli, in the system of Shreevastav, so as to detect out-of-synchronization between a compressor component and decompressor component, and correcting the out-of-synchronization issue, see Eravelli, paragraphs 8-15.

As per claim 3, the combination of Shreevastav and Eravelli disclose the buffer control method according to claim 1.

Shreevastav further disclose wherein the first buffer resetting information is used to indicate the UE to release or empty the compression buffer of the UE (see Fig.4, para 0029, 0060-0061, Action 301, the transmitting device 101 performs a reset on a buffer of the transmitting device 101. This is performed by the transmitting device 101, e.g., a UE, e.g., after receiving the RRC Reconfiguration from the receiving device 102, which trigger the transmitting device 101 to reset/refresh the associated buffer / release or empty the compression buffer of the UE).

As per claim 7, the combination of Shreevastav and Eravelli the buffer control method according to claim 1.

Shreevastav further disclose transmitting, by the network side device, second check information to the UE; and receiving, by the network side device, second buffer resetting information transmitted by the UE, wherein the second buffer resetting information is used to indicate the network side device to release or empty a compression buffer of the network side device (see Fig.3, para. 0027-0028, In step 313, BS 302 detects a checksum mismatch and sends a PDCP control PDU to UE 301. The PDCP control PDU comprises an error indication, indicating that an UDC error has occurred and the compression memory between the sender and the receiver are unsynchronized. In step 314, UE 301 receives the error indication and resets its own UDC compression memory (e.g. buffer 218 in FIG. 2). In step 315, UE 301 restarts UDC compression and generates a first compressed UDC data packet from the uncompressed packet queue (e.g., buffer 216 in FIG. 2). The first compressed UDC packet is saved in the compressed packet queue (e.g., buffer 217 in FIG. 2) to be transmitted over RLC AM bearer. In step 316, UE 301 transmits the first compressed UDC packet with reset indication to BS 302. In response to the reset indication, BS 302 resets its own UDC compression memory and performs normal checksum checking and UDC decompression accordingly).
As per claim 8, claim 8 refers to a buffer control method for a UE and is rejected the same way as claim 1.

As per claim 12, the combination of Shreevastav and Eravelli disclose the buffer control method according to claim 8.

Shreevastav further disclose when the UE receives the UDC deactivating indication, disabling, by the UE, the UDC, and not performing the UDC on a subsequent PDCP data packet; when the UE receives the UDC dictionary resetting indication, emptying, by the UE, the compression buffer; and when the UE receives the UDC dictionary reloading indication, reloading, by the UE, a dictionary into the compression buffer (see para. 0014, the transmitting device operates in a communications network. The transmitting device sends an indication to a receiving device. The receiving device performs a reset on a buffer of the transmitting device. The transmitting device switches, based on the performed reset, a first value in an indication to a second value. The indication is of the reset of the buffer. The transmitting device sets the indication to the second value for all packets generated by the transmitting device after the performed reset. This is set until the second value is switched again by the transmitting device in another indication, based on another performed reset of the buffer. The transmitting device then sends the indication with the second value to a receiving device. The receiving device operates in the communications network. The second value indicates that the reset was performed by the transmitting device). 

As per claim 13, the combination of Shreevastav and Eravelli disclose the buffer control method according to claim 8.

Shreevastav further disclose receiving, by the UE, second check information transmitted by the network side device; determining, by the UE, whether content in a decompression buffer of the UE is identical to content in a compression buffer of the network side device; and when the content in the compression buffer of the network side device is different from the content in the decompression buffer of the UE, transmitting, by the UE, second buffer resetting information to the network side device (see para. 0040, out of sync conditions between an UL compressor, e.g., a UE, and a decompressor, e.g., an eNB, may happen when data compression is used. The checksum may be used by the decompressor to detect UL compression memory out of sync' conditions between the UL compressor and decompressor. After the discovery of an out of sync condition, the decompressor may need to notify the compressor. The compressor may then perform a buffer reset. A buffer reset may be understood as resetting the buffer comment to initial pre-defined values or initializing with all Zero or Null values. A buffer reset may be understood to have the effect of addressing any synchronization issues, e.g., mismatch, between buffer content of the sender and receiver, by enabling to regain synchronization. This may be achieved by allowing the transmitter to initiate compression of the packet again, which in turn may lead to the successful decompression by the receiver. After the notification, the decompressor may also need to be able to identify whether the incoming packets are the packets before the reset or after the reset was performed. If this is not identified, the decompressor entity, e.g., the eNB PDCP, will not know whether to discard the packet or to forward the packet to the upper layer, see also para. 0097-0110). 

As per claim 14, the combination of Shreevastav and Eravelli disclose the buffer control method according to claim 13.

Shreevastav further disclose wherein the second buffer resetting information is used to indicate the network side device to release or empty the compression buffer of the network side device (see para. 0007, the RX device transmits an error indication to indicate an error of a UDC compressed data packet upon detecting a checksum mismatch. The RX device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer, see para. 0023, BS 102 sends an error indication to UE 101, which resets the compression memory 130. UE 101 then sends a reset indication to BS 102 to reset the compression memory 140. At this point, UDC compression memory is re-synchronized and UE 101 and BS 102 starts over UDC from the beginning, see also Fig.4, para 0029). 



Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Shreevastav (US Provisional 62/584165 (herein under prov165), and further published as US Pub. No.:2020/0296623), in view of  Eravelli et al. (US Pub. No.: 2015/0085835), and further in view of Ahmadzadeh et al. (US Pub. No.: 2016/0142934).

As per claim 47, the combination of Shreevastav and Eravelli disclose the buffer control method according to claim 1.

The combination of Shreevastav and Eravelli however does not explicitly disclose wherein the transmitting, by the network side device, the first buffer resetting information to the UE comprises: transmitting, by the network side device, the first buffer resetting information through Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU).

Ahmadzadeh however disclose determining, by a network side device (see Fig.3-4, a base station 105), whether content in a compression buffer (see Fig.6, a block diagram of a UE configured for buffer status reports in an evolved data compression scheme, eDCS BSR component 510-a also include an uncompressed buffer component 605, a compressed buffer component 610, and a BSR component 615) of a UE (see Fig.3-4, a UE 115) is identical to content in a decompression buffer of the network side device (see Fig.3, Fig.4, see para. 0235-0240, the transmitted packets includes compressed packets, uncompressed packets, or a combination of compressed and uncompressed packets. At step 325, the base station 105-a send an acknowledgement (ACK) for each received packet, when a packet (compressed or uncompressed) is successfully acknowledged by the base station 105-a, the compressed and uncompressed copies of the packet is removed from the corresponding buffers at step 330. A packet may be considered acknowledged if the packet itself is RLC acknowledged by the base station 105-a, in this case since the network side device successfully acknowledged for each received packet, based on the content the compression buffer of the UE,  the compression buffer is identical to content in a decompression buffer of the network side device, and per step 330,  the compressed and uncompressed copies of the packet is removed from the corresponding buffers);
	wherein the transmitting, by the network side device, the first buffer resetting information to the UE comprises: transmitting, by the network side device, the first buffer resetting information through Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) (see Fig.3, para. 0234-0237,  at step 325, the base station 105-a  send an acknowledgement (ACK) for each received packet, thereby resetting the first buffer, also the packet is acknowledged when packets corresponding to all the previous PDCP sequence numbers are RLC acknowledged by the base station 105-a, and per step 330, when a packet (compressed or uncompressed) is successfully acknowledged by the base station 105-a, the compressed and uncompressed copies of the packet may be removed from the corresponding buffers at step 330, clearly transmitting the first buffer resetting information through PDCP PDU,  by sending/ACK all the previous PDCP sequence numbers, to clear/reset/resetting buffers, see also Fig.7, para. 0263-0267, 0270-0273, The PDCP sequence ACK component 730 may be configured such that receiving the ACK may include receiving RLC ACK messages corresponding to previously transmitted packets of a packet data convergence protocol (PDCP) sequence as described above with reference to FIGS. 2-4, see also para. 0019,  the receiving the acknowledgement may include receiving RLC ACK messages corresponding to previously transmitted packets of a packet data convergence protocol (PDCP) sequence / PDCP PDU, para. 0210, 0212, the compression is applied for different traffic types and may be dynamically engaged to perform no compression, header only compression, or both header and payload compression. eDCS may be implemented in the Packet Data Convergence Protocol (PDCP) layer in a UE 115 and eNB 150 / transmitting information through PDCP PDU). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, by the network side device, whether content in a compression buffer of the UE is identical to content in a decompression buffer of the network side device, wherein the transmitting, by the network side device, the first buffer resetting information to the UE comprises: transmitting, by the network side device, the first buffer resetting information through Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU), as taught by Ahmadzadeh, in the system of Shreevastav and Eravelli, so that a UE determine a content size of an uncompressed buffer and a content size of a compressed buffer, the UE then generate a buffer status report (BSR) based on the content sizes of the uncompressed buffer and the compressed buffer, a base station may receive a BSR based on a size of an uncompressed buffer of the UE. the base station then receive a compressed packet from the UE and determine a compression gain based on a size of the compressed packet and a size of a corresponding uncompressed packet and the base station then adjust the received BSR based on the compression gain, see Ahmadzadeh, paragraphs 8-13.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. 3GPP TSG-RAN WG2 #100 (Discussion on UDC Checksum Error Handling and Message Formats – R2-1713904, IDS submitted 4/14/2021, see reference made in Third Office Action, IDS 4/14/2021).
b. Liu (US Pub. No.:2019/0141567) – see para. 0019, “FIG. 1 illustrates a mobile communication network 100 with a user equipment (UE) 101 and a base station 102 supporting uplink data compression (UDC) in accordance with embodiments of the current invention. Mobile communication network 100 comprises a user equipment UE 101 and a serving base station BS 102. UE 101 is configured with uplink data compression (UDC) to improve uplink capacity by compressing uplink (UL) data. UDC uses dictionary-based compression method. At the transmitter side, e.g., UE 101, the UDC compressor keeps processed uncompressed data in its compression memory 130; at the receiver side, e.g., BS 102, the UDC decompressor also keeps processed uncompressed data in its own compression memory 140. The decompressor fails to decompress upcoming compressed data packet once the compression memory is asynchronous. Under normal condition, the compression memory between UE 101 and BS 102 is synchronized when UDC is configured. However, the compression memory become asynchronous due to asynchronous or erroneous memory operation, or due to compressed packet is dropped, e.g., by a packet data convergence protocol (PDCP) discard timer”.
c. Kim (US Pub. No.: 2020/0351712) – see para. 0025, “a method of processing data in a wireless communication system, the method being performed by a transmitting packet data convergence protocol (PDCP) entity, includes: receiving data from an upper layer; performing compression on the received data based on uplink data compression (UDC) configuration information; performing ciphering on the compressed data; and adding a UDC header and a PDCP header to the ciphered data and transmitting the resulting data. See also para. 0152, “Referring to FIG. 1H, when configured to perform UDC on a certain bearer, logical channel, or PDCP entity (or on certain QoS flows of a certain bearer, logical channel, or PDCP entity) via an RRC message, a transmitting PDCP entity 1h-01 reset a buffer in a UDC apparatus of the PDCP entity according to the corresponding configuration and prepare a UDC procedure.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469